JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00548-CR

                             WILLIE CLARKE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 178th District Court of Harris County. (Tr. Ct. No. 1457279).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on May 28, 2015. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 21, 2016.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Keyes and Higley.